Citation Nr: 1222971	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to September 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  The RO determined that while new and material evidence had been submitted sufficient to reopen the claim for service connection for a back disability, the claim was thereafter again denied.  The RO also denied service connection for hearing loss and tinnitus.  

As to the request to reopen the previously denied claim for service connection for the back disorder on the basis of new and material evidence, the Board notes that the RO has already considered this claim on a de novo basis.  However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claims. 38 U.S.C.A. § 5108 (West 1991 & Supp. 2011); 38 C.F.R. § 3.156a (2011). 

The Veteran testified at a hearing conducted in September 2011 at the RO by the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony (transcript) is associated with the claim file. 

Review of the electronic folder discloses no evidence pertinent to this matter.

The reopened claim for service connection for a back disorder and the claims for service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1997 RO rating decision denied the Veteran's claim of service connection for a back disability.  The Veteran did not appeal this decision after receiving notice later the same month.

2.  The evidence submitted since the April 1997 RO rating decision, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. §§ 5103 , 5103A(d)(2)(f), 5108, 7105 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.156(a) , 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) . 

In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) . 

Considering the duties imposed by VCAA and its implementing regulations, and considering the favorable outcome of the Board's determination herein below, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

II.  New and Material Claim-Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during a veteran's active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

Service connection was initially denied by the RO in an April 1997 rating decision with notice sent later the same month.  The Veteran did not appeal this decision and it became final.  The Veteran has filed a petition to reopen his claim.

At the time of the April 1997 prior denial, the RO determined that no chronic back condition was incurred or aggravated by service, nor was one manifested to a compensable degree within one year of discharge.  The RO in making this decision noted his treatment for back pain in service, including for low back muscle strain secondary to being overweight, but with normal findings on separation.  Also his spina bifida occulta that was noted on post service X-ray in February 1997 was congenital and not subject to service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 Fed. Cir. 1998). 

In March 2009 the veteran then filed a petition to reopen his claim for entitlement to service connection for a lumbar spine disability. 

Regarding petitions to reopen filed on or after August 29, 2001, as in this appeal, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Among the evidence before the RO in April 1997 was the January 1992 enlistment examination which revealed normal spine and the accompanying report of medical history showing no complaints of recurrent back pain or other orthopedic issues.  The service treatment records document multiple episodes of treatment for back pain beginning in May 1993 when he was seen for low back pain without radiation from the lumbosacral spine.  He was diagnosed with lumbosacral strain.  He was treated again in June 1993 with middle back strain, in September 1993 with a 10 month history of back pain after lifting a heavy cabinet, again assessed as low back strain due to heavy lifting.  A January 1994 record addressing intermittent low back pain noted he was overweight and assessed lower back muscle strain due to being overweight.  In February 1994 he was referred to physical therapy for chronic neck and low back pain, with a history reported of his having onset of such pain in 1993 after lifting a helicopter blade, with an assessment of chronic thoracolumbar pain with apparent fascial injury over a year ago.  He continued to be seen by physical therapy in April 1994 and July 1994 for back pain since 1993.  His August 1994 separation examination was noted to be normal for the spine, but the summary of defects noted his symptoms of low back discomfort, without objective pathological findings.  He was noted to be refusing further medical care as he did not want to wait for an orthopedic consult.  

Also before the RO in April 1997 was a February 1997 VA examination that gave a history of his hurting his back in the Navy in 1992 while moving a helicopter blade, with subsequent physical therapy for 6-7 months.  He now had intermittent low back pain, aggravated by activities such as running or lifting.  Examination revealed he was overweight, with normal gait, and no evidence of scoliosis or other postural abnormalities.  He was described as having a full range of motion, although his flexion was 55 degrees, his extension was 30 degrees and left and right lateral bending was 25 degrees.  He had no tenderness, motor weakness or sensory deficit shown.  X-ray was noted to reveal spina bifida occulta of L1 and T11.  The impression was no objective evidence of organic pathology on physical examination.  

Among the evidence after April 1997 were VA treatment records from 1996 to 2011 which included a March 2000 thoracic spine X-ray for clinical history of right sided back and chest pain with a normal examination shown.  He was treated for complaints of low back pain, assessed as chronic muscle pain in February 2009, and was described as having pain at a 6/10 level in April 2009.  In May 2009 he was seen for low back pain radiating into his right side and shoulder and the notes described a history of chronic back problems starting in 1993.  He continued to have a sudden onset of right mid-back pain treated at the VA in June 2010, which also noted him to do heavy work, but had no recent injury and no significant findings on examination.  He was administered an injection into his left buttock for his back pain.  In August 2010, his back pain was described as radiating to the front, although he had no significant findings on physical examination.  Back pain was again noted in the medical history of a January 2011 noted which primarily dealt with other medical matters.  A June 2011 note documented back pain described as an 8/10 level.  An August 2011 note documented complaints of back pain at an 8/10 level.  In September 2011 the Veteran submitted chiropractor bills for treatment of his back.  

Also received after April 1997 was a June 2009 VA examination report, which included review of the claims file and examination of the Veteran.  He described having an injury to his back while in the Navy aboard ship, when he was asked to move some helicopter blades and his lifting partner dropped his end of the weight, which shifted the weight to the Veteran.  He said he felt something pull or tear in his back when that happened.  He described reporting to sick call the next day and subsequently undergoing physical therapy, and was also put on light duty.  He reported that over the years he noticed his back would hurt with different jobs.  He still worked but sometimes needed pain pills.  He reported working for a furniture moving company after service.  He also worked at a jail, and reported that an inmate grabbed and twisted him, reinjuring his back.  He denied any history of urinary, bowel or other neurological manifestations.  He described pain, fatigue and decreased motion.  He currently worked in an oil field and manual labor sometimes caused problems.  

Examination of the spine revealed normal posture, gait and spinal curvatures.  He did have tenderness and guarding to the right, and pain on motion.  His muscle strength was normal 5/5 throughout his lower extremities, and sensory examination was normal 2/2 throughout all extremities, with the exception of some abnormal sensation in his fingers in both hands.  Reflexes were also normal throughout.  He was diagnosed with thoraciclumbar spine sprain.  The examiner commented that the Veteran was seen several times for back pain or strain in service, although no objective findings of back problems were shown on separation despite his complaints of low back discomfort noted on separation.  His spina bifida occulta was noted on X-ray review, but was deemed not to be a military condition.  The examiner suggested that aggravation of the muscles and tendons may be possible since there was record of a back strain on several occasions noted in his records.  However the examiner in retrospect felt the back strain was not at least as likely as not aggravated throughout his military career.  The examiner did not elaborate further on the basis for such an opinion.  

A September 2009 formal finding of unavailability determined that VA records from 1994 to 2009 from Big Spring were not available.  

Also received after 1997 was the Veteran's testimony of September 2011 which stated that he was treated for back pain in service, and continued to have back pain post service.  He reported that he first treated at the VA in Jackson, Mississippi in 1994, and in 1998-1999.  He also cited VA treatment in Temple, Texas and at Fort Benning, Georgia in 1997.  He currently had treatment at the VA from 2008 to the present.  He described current symptoms of pain below his shoulder blades, with a pinching sensation.  He reported getting an MRI at the VA but could not recall where.  His representative pointed out that it was not until there was a documented injury in service that his back became symptomatic.  

Based on a review of the evidence the Board finds that new and material evidence has been submitted to reopen a previously denied claim for service connection for a back disorder.  The post April 1997 evidence shows continuity of symptoms, both reported by the Veteran in his lay testimony, and as shown in the VA treatment records showing ongoing back complaints up through 2011.  The June 2009 VA examination also is significant in that it too shows continuity of symptomatology, but also includes a statement that raises the possibility of an in-service aggravation of the muscles and tendons, since there was record of a back strain on several occasions noted in his records.  While this is followed up by a contradictory statement stating that it was less than likely that he had aggravation of his back condition by his military career, this unfavorable statement did not include a rationale.  As the original denial of service connection for a back disorder was based in part on there being no evidence suggestive of a continuity of symptoms, the post service evidence now showing current back disability, along with the statement in the June 2009 VA examination raising the possibility of aggravation of the back muscles and tendons is so significant that it raises a reasonable possibility of substantiating his claim.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Having reopened the claim for service connection for the back disability, the Board finds it is necessary to remand this matter in addition to the claims for service connection for hearing loss and tinnitus.

In regards to the reopened claim for service connection for a back disorder, the Board finds that additional development is necessary.  Specifically, the June 2009 VA examination has provided a contradictory opinion regarding the etiology of the back disorder, which is not adequate for adjudication purposes.  Of note, after the examiner raised the possibility of the Veteran's muscles and tendons in his back possibly being aggravated by service, the same examiner then said that it was less likely than not that there was aggravation of his back condition.  Additionally, while the examiner stated that the spina bifida occulta noted on X-ray was congenital in nature, there was no discussion as to whether a superimposed injury in service may have aggravated it.  

The Board notes that congenital or developmental defects are not "diseases" or "injuries" within the meaning of applicable statutes and regulations. 38 C.F.R. § 3.303(c).  However, service connection may be warranted where a congenital or developmental defect is subject to a superimposed injury or disease.  Although congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection, VA's General Counsel  , has held that service connection can be granted for congenital abnormalities which are aggravated by service.  Under VAOPGCPREC 82-90 a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel  Opinion 01-85 (March 5, 1985)).  Accordingly further examination is necessary to address whether the back injury documented in service could have aggravated the spina bifida occulta described as congenital. 

In regards to the issues of service connection for bilateral hearing loss and tinnitus, the Board also finds that development for these issues remains inadequate.  While the most recent VA examination of June 2009 found no evidence of a hearing loss for VA purposes, the Veteran in September 2011 has since submitted evidence of an undated private audiological examination, which has not been interpreted.  Additionally, his representative pointed out at the September 2011 hearing that that while no hearing loss was shown on the June 2009 examination, he suggested that additional examination should clarify whether presently he has hearing loss.  In regards to tinnitus, the Veteran has described exposure to loud noises in the service, and described tinnitus as his ears were currently ringing.  The June 2009 VA examination that was conducted by an audiologist, also contained a statement pointing out that complaints of tinnitus require a referral to another provider for determination of its etiology.  Such was not done, and the audiological examiner was not able to provide an etiology opinion regarding tinnitus without resorting to speculation.  The Veteran is competent to state that he experiences tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus any opinion discussing the etiology of tinnitus must consider the Veteran's lay statements reporting tinnitus.  

The Veteran has also suggested that he has additional audiograms from work, and at his September 2011 hearing, he requested the record be kept open an additional 30 days to obtain such records.  While he did not submit any additional audiograms aside from the undated one submitted in September 2011, in light of the need for further development, he should again be given the opportunity to submit such evidence.  Likewise he has submitted chiropractic bills from September 2011 to October 2011 that suggest ongoing treatment, but not the additional treatment records, and should be provided the opportunity to submit them.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and ask that he identify all sources of treatment for any back disorders/conditions, hearing loss and tinnitus he may have, that are not yet associated with the claims folder. The Veteran should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified. Copies of the medical records from all sources (not already in the claims folder) should then be requested, to include the additional audiograms from work cited by him at his September 2011 hearing, and the private chiropractic records associated with the bills he submitted dated in September and October 2011.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AMC should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2011).  

2.  Upon completion of the above, the AMC should make arrangements with the appropriate VA medical facility for the purpose of obtaining a VA spine disorders examination, to determine the nature and etiology of the Veteran's claimed back disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  The examiner should perform any tests or studies deemed necessary for accurate assessments.  The results of any testing must be included in the examination report. The examiner is requested to review the pertinent medical records, examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed back disorder(s), including any congenital conditions.  Specifically, the examiner should express opinions on the following questions:

(a) What is the diagnosis (are the diagnoses) of the veteran's current back disorder(s); 

(b) If any diagnosed back disorder is shown to have preexisted any period of active service, was there:  (1) a pathological worsening of the preexisting condition during any period of active service? (2) if yes, was the increase in severity due to the "natural progress" of the disorder or was the increase beyond that which would be considered the "natural progress" of the disorder?; (3) if any preexisting condition is shown to be a congenital condition of the back, was such condition subject to a superimposed injury, as the result of active service (to include discussion of any injury and back problems documented in service)?

(c) for any back condition diagnosed which is not shown to have preexisted service, opine whether it is at least as likely as not that any such disorder had its onset in any period of active service or is related to any event or episode of service (to include any injury and back problems documented in service).  The examiner must provide a rationale for any opinion reached.  The claims folder and a copy of this remand should be made available to the examiner. 

3.  After completing action #1, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus (bilateral or unilateral) that may be present.  The claims file should be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should provide an interpretation of any audiometric findings contained on a graph.  It should be noted that the Veteran is competent to report events in service, including acoustic trauma.  The examiner should then indicate whether the Veteran has a current hearing loss and/or tinnitus (bilateral or unilateral) and state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that such disorders are causally or etiologically related to his military service, including noise exposure.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Following completion of the above development, the AMC should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include discussion of aggravation of a congenital disorder when adjudicating the back claim.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration. No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences. 38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


